 


 HCON 239 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the Women Airforce Service Pilots.
U.S. House of Representatives
2010-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 239 
 
 
March 5, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the Women Airforce Service Pilots. 
 
 
1.Use of Emancipation Hall for Presentation of Congressional Gold Medal to Women Airforce Service Pilots 
(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used for a ceremony on March 10, 2010, to present the Congressional Gold Medal to the Women Airforce Service Pilots. (b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
